Citation Nr: 0809222	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-23 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an initial rating higher than 10 percent 
for trochanteric bursitis of the left hip.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel


INTRODUCTION

The veteran had active service from March 1994 to June 2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO) which denied service connection for 
bilateral hearing loss.  The RO also granted a 10 percent 
initial rating for the veteran's trochanteric bursitis of the 
left hip in April 2005.  The veteran is now seeking a higher 
rating.  

The issue of entitlement to a higher initial rating for 
trochanteric bursitis of the left hip is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have hearing loss with the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent.

2.  The veteran's bilateral hearing loss does not meet the 
required threshold for hearing loss in order to qualify for a 
VA disability benefit.


CONCLUSION OF LAW

A hearing loss disability was not incurred in nor aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2007).

        

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to Service Connection for Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Before service connection may be granted for hearing loss, 
the hearing loss must be of sufficient severity to be 
considered a disability under VA regulations.  For
the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  

This regulation, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).  When hearing 
loss was not initially manifested during service or within 
the presumptive period, "direct" service connection may still 
be established by evidence demonstrating that the disease was 
in fact incurred or aggravated by service.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993).

According to the veteran's Form DD 214, the veteran served in 
the security forces for the U.S. Air Force where she received 
law enforcement training as part of her military occupational 
specialty.  The veteran disclosed in an August 2005 Notice of 
Disagreement that she provided security for aircrafts with 
the engines running.  For the sake of analyzing the veteran's 
claim, the 
Board will accept that the veteran was exposed to loud noises 
such as jet engine and
gun fire while performing her duties.  

The veteran contends that she developed hearing loss as a 
result of exposure to noise while on active duty.  The Board 
finds, however, that there is no evidence showing that the 
veteran currently has hearing loss which is considered a 
disability under VA standards.  

The veteran was afforded an audiology examination by the VA 
in May 2006.  On the authorized audiological evaluation in 
May 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
0
5
LEFT
5
10
10
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.

The Board notes that the examiner who conducted the audiology 
exam in May 2006 stated: "based on VA criteria, hearing 
thresholds do not meet the criteria for hearing loss."  

In summary, there is no evidence to establish that the 
veteran currently has a hearing loss disability within the 
meaning of 38 C.F.R. § 3.385.  The veteran does not currently 
have hearing loss with the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz being 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
being 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test being less than 94 percent.  
Accordingly, the Board concludes that a hearing loss 
disability was not incurred in service.


Duty to Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; (3) that VA will 
attempt to obtain; and (4) request that the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) 
(outlining VCAA notice requirements).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in December 2003 and March 2006, the veteran 
was notified of the evidence not of record that was necessary 
to substantiate her claim.  She was told what information 
that she needed to provide, and what information and evidence 
that VA would attempt to obtain.  She was, in essence, told 
to submit all relevant evidence she had in her possession.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
She has been provided a VA medical examination.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled with respect to 
the claim for service connection for hearing loss and no 
further action is necessary under the mandate of the VCAA. 

ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

With respect to the veteran's trochanteric bursitis of the 
left hip, the Board notes that the RO granted service 
connection and assigned an initial rating of 10 percent in 
April 2005.  Further development is necessary for this claim.  

The Board notes that the veteran disclosed in the July 2006 
Appeal to Board of Veterans' Appeals that she continues to 
experience pain in her left hip even though she has received 
treatment at VA facilities.  The Board acknowledges that the 
evidence of record contains VA treatment records from 
December 2004 to May 2006.  The Board notes that the record 
contains disclosures of the veteran receiving treatment in 
March 2005, June 2005 and August 2005.  

A VA examination has not been scheduled in connection with 
this appeal.  Accordingly, the Board finds that a VA 
orthopedic examination of the current condition of the 
veteran's left hip at an appropriate medical facility with 
specific findings responsive to the applicable rating 
criteria as well as 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. 
Brown, 8 Vet. App. 202, 205-207 (1995), is needed to fully 
and fairly evaluate the veteran's claim for a higher initial 
rating.  See 38 U.S.C. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA notice 
which is consistent with Vazquez-Flores v. 
Peake, __ Vet. App. __, No. 05-0355 (Jan. 30, 
2008) concerning the claim for a higher 
rating for the service-connected left hip 
disorder.  

2.  The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's left hip from 
the VA facility in Pensacola, Florida and 
any other VA facility.  Also, the veteran 
should be contacted to  obtain information 
(names, addresses, dates) concerning all 
non-VA examinations and treatment, if any, 
received by her for the left hip disorder 
since her active duty ended in 2001.

3.  After all records and/or responses 
have been associated with the claims file, 
the RO should arrange for the veteran to 
undergo a VA orthopedic examination by a 
physician with appropriate expertise to 
determine the nature and severity of her 
service-connected left hip disability.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished.  All 
impairment due to the veteran's bursitis 
should be specifically identified and 
reported.

The examiner should provide the range of 
motion of the left hip in degrees.  The 
examiner should also be asked to determine 
whether weakened movement, excess 
fatigability, or incoordination is 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degrees of additional range 
of motion loss.  The examiner should be 
asked to express an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when used 
repeatedly.  It should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
examiner should indicate whether the 
veteran's left hip disability is 
manifested by nonunion or malunion. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Thereafter, the RO should readjudicate 
the appellant's claim.  If the benefit 
sought on appeal remains denied, the RO 
must furnish to the veteran and his 
representative an appropriate supplemental 
SOC (SSOC) that includes citation to and 
discussion of additional evidence and 
legal authority considered, and clear 
reasons and bases for all determinations, 
and afford the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


